Citation Nr: 1404224	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability, on a direct basis, and as secondary to the right knee disability.

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

This appeal was processed using VA's paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from March 1971 to May 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2010 and May 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin which denied the benefit sought on appeal.  

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the April 2011 VA examination, the Veteran indicated that an MRI was performed on his left knee "a few years ago."  This record should be obtained and associated with the file.  

Regarding the left knee disability, the Veteran was afforded a VA examination for the left knee in April 2013, which the Board finds inadequate, because the examiner's report was contradictory, stating first that x-ray reports did not show degenerative arthritis, and then that the x-ray reports showed degenerative joint disease.  Furthermore, the April 2013 examiner incorrectly stated that the Veteran was diagnosed with degenerative joint disease of both knees in April 2011.  Only the right knee was diagnosed in April 2011.

The Veteran has since contended that his left knee disability is either due to, or made worse by his left knee, due to having to shift his weight.  See April 2011 VA examination.  This raises a new theory of entitlement that must be addressed, both in notice requirements and medical development.  As such, a new VA examination is warranted to determine the nature and etiology of the Veteran's left knee disability, to include whether a left knee disability is secondary to the right knee degenerative joint disease.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.310; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the right knee disability, private treatment records dated while the Veteran was on active duty in service show that in August 1975, the right knee was noted as swollen; in September 1975, the Veteran reported pain on kneeling and walking and the inability to flex entirely sometimes; and in November 1978, the Veteran complained that his knees are stiff at times.  Furthermore, the Veteran contends that he has had recurrent knee problems since his in-service injury.  See April 2011 VA examination; see also Statement in Support of Claim, received in October 2013.  

The April 2011 VA examiner's opinion as to service connection is inadequate because the examiner did not consider the in-service private treatment records of the right knee and failed to address in the rationale the Veteran's competent contentions that he has had problems with his right knee since service.  An addendum opinion is warranted to determine whether the Veteran's right knee degenerative joint disease is etiologically related to service, and further whether the in-service complaints of swelling, stiffness, and limitation of motion were manifestations of degenerative joint disease.  See McLendon v. Nicholson, supra; see generally 38 C.F.R. § 3.303(b).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of how to substantiate a claim for secondary service connection, based on his theory of entitlement that his left knee disability may be due to, or worsened by, his right knee disability. 

2. Contact the Veteran and request that he provide information as to any outstanding records, specifically to include the private MRI report of the left knee.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.

3. Obtain VA treatment records from May 2011 to present.  

4. After completing the above development, schedule the Veteran for a VA medical examination to determine the nature and etiology of the bilateral knee disabilities.  Make the claims file available to the examiner for review of the case.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.   

The examiner's attention is specifically directed to the Veteran's competent and credible contentions that he has had pain, swelling, and limited function in his knees beginning in service until the present time. 

The examiner is asked to opine on the following with regard to the left knee:

(a) the current nature and diagnosis of the Veteran's left knee disability. 

(b) whether it is at least as likely as not (probability of 50 percent) that the Veteran's left knee disability is etiologically related to military service.

The examiner's attention is directed to private treatment records dated during service November 1978 noting stiffness in both knees.  

(c) whether it is at least as likely as not (probability of 50 percent) that the Veteran's left knee disability was caused by the Veteran's right knee degenerative joint disease, to include an altered gait resulting therefrom.    

The examiner's attention is directed to the Veteran's contention that his right knee disability worsened his left knee due to shifting his weight.  See April 2011 VA examination.

(d) whether it is at least as likely as not (probability of 50 percent) that the Veteran's left knee disability was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's right knee degenerative joint disease, to include an altered gait resulting therefrom.  

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's left knee disability; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the right knee degenerative joint disease.


The examiner is asked to opine on the following with regard to the right knee:

(a) whether it is at least as likely as not (probability of 50 percent) that the Veteran's right knee degenerative joint disease is etiologically related to military service.  

The examiner's attention is directed to private treatment records dated during service in August 1975, September 1975, and November 1978.  

(b) whether any of the following symptoms noted during service were at least as likely as not early manifestations of degenerative joint disease:

a. swelling;
b. pain on kneeling and walking;
c. inability to flex entirely sometimes; and 
d. stiffness at times.        

The examiner must provide complete rationale for all opinions expressed.  The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  




5. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

